Title: From George Washington to Edmund Randolph, 22 July 1795
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Mount Vernon 22d July 1795
          
          Both your letters, dated the 17th instt, found me at this place, where I arrived on Monday.
          The letter from the Commissioners to you, I return; as I also do the Gazettes of Pittsburgh & Boston. The proceedings at the latter place are of a very unpleasant nature: the result I forwarded to you from Baltimore, accompanied with a few hasty lines written at the moment I was departing from thence; with a request that it might be considered by the confidential Officers of government, & returned to me, with an answer thereto, if an answer should be deemed advisable.
          In my hurry, I did not signify the propriety of letting those Gentlemen know, fully, my determination with respect to the ratification of the Treaty, & the train it was in; but, as this was necessary, in order to enable them to form their opinions on the subject submitted, I take it for granted that both were communicated to them by you as a matter of course. The first, that is the conditional ratification (if the late order which we have heard of respecting Provision vessels is not in operation) may, on all fit occasions, be spoken of as my determination—unless from any thing you have heard, or met with since I left you it should be thought more advisable to communicate further with me on the Subject. My opinion respecting the treaty is the same

now that it was namely, not favorable to it, but that it is better to ratifie it in the manner the Senate have advised (& with the reservation already mentioned) than to suffer matters to remain as they are, unsettled. Little has been said to me on the subject of this treaty, along the road I passed; and I have seen no one since from whom I could hear much, concerning it: but from indirect discourses I find endeavors are not wanting to place it in all the odious points of view of which it is susceptible; and in some which it will not admit.
          I should be glad if you would call upon Messrs Morris & Nicholson (Greenleaf not being no longer concerned) and in earnest, and strong terms represent to them, the serious consequences which must, inevitably, result to the public buildings in the federal City if the deficiency, or part thereof, due on their contract is not paid. Besides arresting the work in its present critical state, and compelling the discharge of some valuable workmen who may never be recovered again it would throw such a cloud over the public & private concerns of the city and would be susceptible of such magnified & unfavorable interpretations as to give it a vital wound. From the representations which have been made to me by the Comrs, it appears that twelve thousand dollars, pr month, is scarcely adequate to the present expenditures—and that the demand for more must encrease as the more expensive materials are brought into use—as they are now abt to be—of wrought Stone &ca &ca If to pay the whole dificiency is not, at present, within the means of Messrs Morris & Nicholson, a part thereof & to keep pace with the current demand, might possible, enable the Commissioners to proceed without much embarrassment in the principal work. Between forty & 50,000 dollars, I am informed is now due on the Contract of Greenleaf & Co.
          As you have discovered your mistake with respect to the dates of the French decrees I shall add nothing on that, nor on any other subject at this time further than a desire to know if you have heard any thing more from Mr Adet on the treaty with G. Britain; and whether Mr Jaudenes has replied to your letter to him on the score of his inconsistency. I am &ca &ca
          
            Go: Washington
          
          
            P.S. A Solomon is not necessary to interpret the design of the Oration of Mr Brackenridge.
          
         